Case 0:20-cv-62166-AHS Document 50 Entered on FLSD Docket 01/04/2021 PageHH
                                                                          1 of 3
            USCA11 Case: 20-14868 Date
                                   (1 of Filed:
                                         20) 12/30/2020 Page: 1 of 2
                                                                                      Jan 4, 2021
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT                                                    MIAMI


                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                          January 04, 2021

  Annika Ashton
  Broward County Attorney's Office
  115 S ANDREWS AVE STE 423
  FORT LAUDERDALE, FL 33301

  Adam Katzman
  Broward County Attorney's Office
  115 S ANDREWS AVE STE 423
  FORT LAUDERDALE, FL 33301

  Kristen Monet McIntosh
  Broward County Attorney's Office
  115 S ANDREWS AVE STE 423
  FORT LAUDERDALE, FL 33301

  Andrew J. Meyers
  Broward County Attorney's Office
  115 S ANDREWS AVE STE 423
  FORT LAUDERDALE, FL 33301

  Appeal Number: 20-14868-E
  Case Style: 828 Management, LLC, et al v. Broward County
  District Court Docket No: 0:20-cv-62166-AHS

  This Court requires all counsel to file documents electronically using the Electronic Case
  Files ("ECF") system, unless exempted for good cause. Non-incarcerated pro se parties
  are permitted to use the ECF system by registering for an account at www.pacer.gov.
  Information and training materials related to electronic filing, are available at
  www.ca11.uscourts.gov.

  The referenced case has been docketed in this court. Please use the appellate docket number
  noted above when making inquiries.

  Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
  admitted for this particular proceeding pursuant to 11th Cir. R. 46-3, or admitted pro hac vice
  pursuant to 11th Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
Case 0:20-cv-62166-AHS Document 50 Entered on FLSD Docket 01/04/2021 Page 2 of 3
            USCA11 Case: 20-14868 Date
                                   (2 of Filed:
                                         20) 12/30/2020 Page: 2 of 2



  wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
  Application for Admission to the Bar and Appearance of Counsel Form are available at
  www.ca11.uscourts.gov. The clerk generally may not process filings from an attorney until that
  attorney files an appearance form. See 11th Cir. R. 46-6(b).

  11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals.
  You must file a completed Civil Appeal Statement, with service on all other parties, within 14
  days from the date of this letter. Civil Appeal Statement forms are available on the Internet at
  www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).

  Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
  Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
  CIP within 14 days after the date the case or appeal is docketed in this court;
  Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
  or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
  See FRAP 26.1 and 11th Cir. R. 26.1-1.

  On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
  complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
  filers (except attorneys appearing in particular cases as pro se parties) are not required or
  authorized to complete the web-based CIP.

  Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
  days from this date, this appeal will be dismissed by the clerk without further notice unless the
  default(s) noted below have been corrected:

  File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
  Information Form is available from the district court clerk. Appellant is required to file and
  serve copies of the form in accordance with the instructions included on the form. UNLESS A
  TRANSCRIPT IS ORDERED, APPELLANT'S BRIEF MUST BE SERVED AND FILED
  WITHIN 40 DAYS FROM DECEMBER 30, 2020. See 11th Cir. R. 12-1 and 31-1.



  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Gloria M. Powell, E
  Phone #: (404) 335-6184

                                                                   DKT-2 Appeal WITH Deficiency
Case 0:20-cv-62166-AHS Document 50
                                 49 Entered on FLSD Docket 01/04/2021
                                                           12/29/2020 Page 3
                                                                           1 of 3
                                                                                2
            USCA11 Case: 20-14868 Date
                                    (3 of Filed:
                                          20) 12/30/2020 Page: 1 of 2


                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                           CASE NO. 20-CV-62166-SINGHAL/VALLE

  828 MANAGEMENT, LLC d/b/a THE HUB;
  2ND STREET ENTERPRISES, INC. d/b/a
  CAPONE’S; THREE LEGGED DOG, LLC
  d/b/a LUCKY’S TAVERN; 111 SW 2ND AVE,
  LLC d/b/a SWAY NIGHTCLUB; MAGIOS,
  INC. d/b/a EBAR CLUB 13; EIM
  ENTERPRISES, INC. d/b/a #00 SHATO; JOHR
  GROUP, INC. d/b/a EURO NIGHT CLUB;
  GRAND CAFÉ, INC.; D’LUX RESTAURANT
  AND BAR, LLC d/b/a HOLLYWOOD LIVE;
  and TROY CABRERA,

         Plaintiffs,

  v.

  BROWARD COUNTY, a political subdivision
  of the State of Florida,

         Defendant.


               NOTICE OF APPEAL BY DEFENDANT BROWARD COUNTY

         Notice is hereby given that Defendant Broward County (“County”), by and through the

  undersigned counsel, in the above named case hereby appeals to the United States Court of Appeals

  for the Eleventh Circuit from Order Granting Plaintiffs’ Motion for Temporary Restraining Order,

  Preliminary Injunction and Incorporated Memorandum of Law (DE 48) entered in this action on

  the 21st day of December, 2020.

  Dated: December 29, 2020                    Respectfully submitted,

                                              Andrew J. Meyers
                                              Broward County Attorney
                                              115 S. Andrews Avenue, Suite 423
                                              Fort Lauderdale, FL 33301
                                              Telephone: (954) 357-7600
                                              Facsimile: (954) 357-7641


                                                 1
